 



Exhibit 10.1
INCREASE JOINDER AGREEMENT
     THIS INCREASE JOINDER AGREEMENT is entered into as of June ___, 2007 (this
“Agreement"), by and among [NAME OF REVOLVING LENDER] (the “Revolving Lender"),
KENDLE INTERNATIONAL INC., an Ohio corporation (“Borrower"), and UBS AG,
STAMFORD BRANCH (“UBS”), as Administrative Agent.
RECITALS:
     WHEREAS, reference is hereby made to the Credit Agreement, dated as of
August 16, 2006 (as amended by that certain First Amendment dated as of
December 11, 2006, as further amended by that certain Second Amendment dated as
of March 30, 2007 and as it may be further amended, restated, supplemented or
otherwise modified from time to time, the “Credit Agreement’’; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among the Borrower, the Subsidiary Guarantors party thereto, the Lenders
party thereto, UBS SECURITIES LLC, as sole lead arranger and sole bookrunner,
UBS LOAN FINANCE LLC, as swingline lender, UBS, as issuing bank, as
administrative agent for the Lenders and as collateral agent for the Secured
Parties, JPMORGAN CHASE BANK, N.A., as syndication agent, and KEYBANK NATIONAL
ASSOCIATION, LASALLE BANK NATIONAL ASSOCIATION and NATIONAL CITY BANK, as
co-documentation agents; and
     WHEREAS, subject to the terms and conditions of the Credit Agreement,
Borrower may increase the existing Revolving Commitments by entering into one or
more Increase Joinders with Revolving Lenders.
     NOW, THEREFORE, in consideration of the premises and agreements, provisions
and covenants herein contained, the parties hereto agree as follows:
     The Revolving Lender party hereto hereby agrees to commit to provide its
[new] [increased] Revolving Commitment as set forth on Schedule A annexed
hereto, on the terms and subject to the conditions set forth below:
     The Revolving Lender (i) confirms that it has received a copy of the Credit
Agreement and the other Loan Documents, together with copies of the financial
statements referred to therein and such other documents and information as it
has deemed appropriate to make its own credit analysis and decision to enter
into this Agreement; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Agent and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; and (iii) appoints and authorizes Administrative Agent,
Collateral Agent, Syndication Agent and Co-Documentation Agents to take such
action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Loan Documents as are delegated to Administrative Agent,
Collateral Agent, Syndication Agent and Co-Documentation Agents, as the case may
be, by the terms thereof, together with such powers as are reasonably incidental
thereto.
     The Revolving Lender hereby agrees to make its [new] [increased] Revolving
Commitment on the following terms and conditions:

 



--------------------------------------------------------------------------------



 



1.   Terms. The terms and provisions of the [new] [increased] Revolving
Commitments and Revolving Loans shall be identical to the Revolving Commitments
and Revolving Loans.

2.   Credit Agreement Governs. [New] [Increased] Revolving Commitments and
Revolving Loans made thereunder shall be subject to the provisions of the Credit
Agreement and the other Loan Documents.   3.   Borrower’s Certifications. By
executing this Agreement, Borrower hereby certifies that:

  i.   Each of the representations and warranties made by any Loan Party set
forth in Article III of the Credit Agreement or in any other Loan Document are
true and correct in all material respects (except that any representation and
warranty that is qualified as to “materiality” or “Material Adverse Effect” is
true and correct in all respects) on and as of the date hereof with the same
effect as though made on and as of the date hereof, except to the extent such
representations and warranties expressly relate to an earlier date;     ii.  
Borrower and each other Loan Party is in compliance in all material respects
with all the terms and provisions set forth in the Credit Agreement and in each
other Loan Document on its part to be observed or performed, and, at the time of
and immediately after giving effect to the [new] [increased] Revolving
Commitment, no Default has occurred and is continuing; and

  iii.   neither Borrower nor any Subsidiary is consummating a Permitted
Acquisition on the Increase Effective Date, Borrower will not make any
additional borrowings on the Increase Effective Date and as of the date of the
most recent financial statements delivered pursuant to Section 5.01(a) or (b),
Borrower is in compliance with each of the covenants set forth in Section 6.10
and the Total Leverage Ratio is at least 0.25:1.0 lower than the applicable
Total Leverage Ratio required at such time pursuant to Section 6.10(a), as
evidenced by the calculations set forth on the attached Officers’ Certificate.

4.   Borrower Covenants. By its execution of this Agreement, Borrower hereby
covenants that it shall make any payments required pursuant to Section 2.13 of
the Credit Agreement in connection with any adjustment of Revolving Loans
pursuant to Section 2.19(d) of the Credit Agreement.

5.   Additional Condition Precedent. In addition to the conditions set forth in
Section 2.19 of the Credit Agreement, the [new] [increased] Revolving Commitment
of the Revolving Lender shall not be effective until consummation of a
Convertible Debt Issuance by Borrower and the corresponding repayment of the
Term Loans pursuant to Section 2.10(d) of the Credit Agreement. The Increase
Effective Date shall be the date of consummation of such Convertible Debt
Issuance and such corresponding repayment of the Term Loans; provided, that if
such Convertible Debt Issuance has not been consummated prior to the date that
is 90 days from the date hereof, the [new] [increased] Revolving Commitment of
the Revolving Lender shall terminate on such 90th day unless otherwise agreed in
writing by the Revolving Lender.



 



--------------------------------------------------------------------------------



 



6.   Eligible Assignee. By its execution of this Agreement, the Revolving Lender
represents and warrants that it is an Eligible Assignee.

7.   Notice. For purposes of the Credit Agreement, the initial notice address of
the Revolving Lender shall be as set forth below its signature below.

8.   Recordation of the [New] [Increased] Revolving Commitments. Upon the
Increase Effective Date, Administrative Agent will record the [new] [increased]
Revolving Commitments made by the Revolving Lender in the Register.

9.   Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

10.   Entire Agreement. This Agreement, the Credit Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

11.   GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

12.   Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement or
affecting the validity or enforceability of any of the terms or provisions of
this Agreement in any other jurisdiction. If any provision of this Agreement is
so broad as to be unenforceable, the provision shall be interpreted to be only
so broad as would be enforceable.

13.   Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed to be an original, but all of which shall constitute one
and the same agreement.

[Remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Increase Joinder Agreement as of the date
first above written.

                  [NAME OF REVOLVING LENDER]    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
           
 
  Title:        
 
                Notice Address:    
 
           
 
  [Address]        
 
           
 
  Telephone:        
 
  Facsimile:        
 
                KENDLE INTERNATIONAL INC.    
 
           
 
  By:        
 
 
 
   
 
  Name:        
 
           
 
  Title:        

          Consented to by:    
 
        UBS AG, STAMFORD BRANCH,     as Administrative Agent    
 
       
By:
       
Name:
 
 
   
Title:
       
 
       
By:
       
Name:
 
 
   
Title:
       

 



--------------------------------------------------------------------------------



 



SCHEDULE A
TO INCREASE JOINDER AGREEMENT

              Amount of [New] [Increased] Revolving Name of Lender   Commitment
 
    $  

 